TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00179-CV


Appellants, Association of Texas Professional Educators, Austin ATPE, Education Austin,
Texas AFT, and Texas State Teachers Association//
Cross-Appellant, Austin Independent School District

v.

Appellees, Austin Independent School District and Greg Abbott,
Attorney General of Texas//Cross-Appellees, Association of Texas Professional Educators,
Austin ATPE, Education Austin, Texas AFT, and Texas State Teachers Association




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-08-002186, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R
PER CURIAM
		The parties' Agreed Motion to Stay Execution of Judgment Pending Appeal is
granted.
		Ordered June 24, 2009.


Before Justices Puryear, Pemberton and Waldrop